Citation Nr: 0311247	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO in San 
Juan, Puerto Rico.  

Historically, service connection was denied for PTSD in 
rating decisions dated in April 1996, August 1996 and 
September 1996.  In its June 1998 rating decision, the RO 
denied service connection for PTSD on a de novo basis.  In 
November 2000, the claim was remanded to the RO for 
additional development.  

The claims folder was subsequently transferred to the Roanoke 
RO, when the veteran relocated, and that office forwarded his 
appeal to the Board.  

Although the RO recently adjudicated the claim of service 
connection for PTSD on a de novo basis, as explained in more 
detail below, the Board must first conduct an independent 
review of the record to determine whether new and material 
evidence has been submitted to reopen the claim since there 
is a prior final unappealed decision.  Consequently, the 
current appeal encompasses the two issues set forth on the 
title page of this decision.  For reasons discussed below, 
the Board will reopen the claim and REMAND the case to the RO 
for further development and consideration of the merits.


FINDINGS OF FACT

1.  RO rating actions dated April 1996, August 1996 and 
September 1996 denied the veteran's claim for service 
connection for PTSD because he did not have a diagnosis of 
the condition.  

2.  VA clinic notes, received after the April, August and 
September 1996 rating actions indicate the veteran now has a 
diagnosis of PTSD.  

3.  A current PTSD diagnosis was not of record at the time of 
the last final denial of the claim for service connection for 
PTSD in September 1996, so the VA clinical records since 
received showing a diagnosis of this condition are so 
significant they must be considered in order to fairly decide 
the merits of this claim.


CONCLUSION OF LAW

New and material evidence has been submitted warranting the 
reopening of the claim for service connection for a PTSD.  38 
U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2000 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

Historically, the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted by Congress and signed into law in November 2000.  
The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were subsequently published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA.  This change 
in the law is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The VCAA requires, in part, that VA notify the claimant of 
information and evidence, not previously provided, that is 
necessary to substantiate a claim-where at least a 
substantially complete application has been submitted.  As 
part of this notice, VA shall indicate which portion of this 
evidence is to be provided by the claimant, and which part VA 
will assist in obtaining.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The VCAA and implementing regulations also essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim-but that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed the underlying petition 
to reopen his claim in December 1997, and it was subject to 
the RO's June 1998 rating decision.  So the new regulation 
does not apply with respect to the definition of what 
constitutes new and material evidence.



For petitions to reopen a finally denied claim on the basis 
that new and material evidence has been presented that were 
received by VA prior to August 29, 2001, there was no duty to 
assist a claimant with a claim to reopen unless either the 
claim had first been reopened, or the assistance involved 
obtaining records that were in VA's "constructive 
possession."  See Dunn v. West, 11 Vet. App. 462 (1998); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (although 
VA usually required to obtain VAMC medical treatment records 
since they are in control of VA and VA therefore knows, or at 
least should know, of possible existence and relevance, 
holding only applies to claims filed on or after July 21, 
1992, date of Bell decision).  However, prior to August 29, 
2001, VA still had a duty to inform a claimant of the 
evidence necessary to complete the application.  See 
generally 38 U.S.C.A. § 5103(a) (West 1991); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).

Thus, VA still has a duty to inform the veteran, particularly 
insofar as properly notifying him of the type of evidence 
needed to support his claim-and thereby complete his 
application for benefits.  VA would also, of course, obtain 
any Bell documents in the instant case.  The RO's August 2001 
letter (resent to the veteran after he informed VA of his new 
address in July 2002) is an excellent summary of what the 
VCAA requires as far as notice and assistance to claimants.  
That letter specifically informed the veteran what the 
evidence must show in order to established the benefit he 
sought, what he could do to help with his claim, when and 
where to send any information or evidence he may have, and 
what VA's duty to assist him was.  The Board Remand dated 
November 2000 also informed the veteran of what was required 
in order to reopen his finally denied claim.  The RO next 
addressed the Board's concerns in the October 2002 SSOC.  
The veteran was notified of that decision in October 2002.  

A very recent decision by the U.S. Court of Appeals for the 
Federal Circuit discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  
See Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S.App. LEXIS 
8275, (Fed. Cir. May 1, 2003) (holding notice provision 
contained in 38 C.F.R. § 19.9(a)(2) invalid, as it operates 
with 38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. 
§ 7104(a), and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); but cf. Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

Since the Board will reopen the claim-based on the 
submission of new and material evidence, the veteran 
obviously is not prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  And after reopening the claim, the 
Board will further develop the record and, once completed, 
will determine whether the notice and duty to assist 
provisions of the VCAA and implementing regulations have been 
satisfied.


II. New and Material Evidence

The RO initially denied the veteran's original claim of 
service connection for PTSD in April 1996.  His claim was 
again denied in August and September 1996 RO decisions that 
he did not appeal.  Thus, to reopen his claim the veteran 
must present evidence that is both new and material.  38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103.

The veteran filed his most recent petition to reopen his 
claim in December 1997.  Although, during the current appeal, 
the RO reopened the veteran's claim, and proceeded to decide 
the claim on the merits, the Board still must determine 
whether new and material evidence has been submitted because 
it affects the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  Compare 38 U.S.C.A. 
§§ 7105(c) and 5108 with Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been presented, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist-VCAA included, 
has been fulfilled.  

The evidence submitted since the April, August and September 
1996 rating decisions includes private clinical records dated 
from February 1996 to February 1998; VA treatment records 
from June to July 1984; VA examination reports dated in April 
1998; the veteran's hearing testimony dated in August 1999; 
reports of five hospitalizations at the VAMC in San Juan 
between November 1994 and February 1999; and additional 
private outpatient treatment records to September 1999.  As 
the RO noted in the most recent SSOC, nothing since 
has been submitted by the veteran in response to the November 
2000 remand and VCAA notifications.  

The additional medical evidence submitted since 1996 is new 
since it contains important information not previously known 
concerning the veteran's current mental state.  As the RO 
pointed out, he alleged additional stressor incidents during 
his hearing.  And, as the RO also aptly noted, he has been 
assessed with a history of PTSD in these new clinical 
records.  Together, then, this evidence is not only new, 
but also material to the case because it suggest a possible 
causal relationship between his PTSD and his military 
service.

Even though the April 1998 VA physician does not believe that 
the veteran currently has PTSD, the other newly submitted 
evidence contains medical opinions to the contrary.  And as 
alluded to earlier, this newly submitted evidence is presumed 
to be credible-albeit only for the limited purpose of 
determining whether new and material evidence has been 
submitted.  See Justus, 3 Vet. App. at 513.  So despite the 
difference of opinion, the claim for service connection for 
the PTSD must be reopened because of the opinion of a cause-
and-effect relationship between the current symptoms and the 
veteran's service was not of record at the time of the last 
final denial of the claim.  Nor was it even of record at the 
time of the last final denial of the petition to reopen the 
claim, and those records are so significant they must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim is reopened and, to this extent, the appeal 
is granted.


ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for PTSD is 
granted, subject to the further development necessary to 
properly adjudicate this claim.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been submitted and reopened the claim.  
But additional development is required before actually 
deciding this case.  So it is REMANDED to the RO for the 
following development:



1.  Request the veteran's Social Security 
Administration (SSA) records, including a 
copy of that agency's decision concerning 
his claim for disability benefits and any 
medical records considered in considering 
his claim.  

2.  The RO should verify the veteran's 
current address, and ask him to identify 
all PTSD-related treatment since service.  
Obtain the records from these treatment 
providers, if they are not already part 
of the claims folder. 

3.  Send the veteran a VCAA development 
letter, asking him to give a more 
comprehensive statement regarding his 
newly alleged stressors.  Ask him to 
specifically comment, in as much detail 
as possible, about each stressful 
incident separately-including the 
approximate dates (in either 3-month 
windows, with year specified, or narrowed 
down to year and season, such as Spring 
1964, Fall 1967, etc.), locations, and 
his assigned unit, company and squad 
designations, at the time of each 
incident.

4.  The RO should also inform the veteran 
that he may submit buddy statements to 
support his allegations.  

5.  The RO should then readjudicate the 
claim considering the new evidence that 
has been received, first taking any 
corrective action necessary such as a new 
VA examination based on new stressor 
verification, if indicated.  If the 
benefits sought on appeal remain denied, 
prepare a SSOC and send it to the veteran 
and his representative.  Give them an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified, 
but he may submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

